DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The after-final amendment filed on February 11, 2022 is acknowledged. Claims 29, 30, 33-38, 40-49 and 51-54 are pending. Claims 29, 30, 33-38, 40-47, 49 and 50 were previously allowed. Applicant amended claims 48 and 51 to address outstanding issues, and added new claims 52-54. Applicant also filed new drawings to obviate an objection, and amended the specification to include descriptions of the new drawings. 
Priority
As indicated in the previous Office action, claims 30, 34 and 35 of this application are not afforded priority to 13/945,900. Specifically, 13/945,900 does not disclose:
1) a plunger disposed within a capillary tube, as recited in claim 30; or
2) a sample storage chamber comprising a membrane, as recited in claims 34 and 35.   
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dustin Luettgen on February 15, 2022.
The application has been amended as follows: 

Claim 48 (Currently Amended) The method of claim 47, wherein the cap further comprises a plug configured to prevent accidental activation of the device. 

	Amend line 9 of claim 52 as follows: “(iv) a[n] [assay]test region disposed within the housing; and”

Amend line 19 of claim 52 as follows: 	“(d) performing an assay on the biological sample using the [assay]test region[.],
wherein the housing is formed from first and second portions configured to be pressed towards one another, to configure the device from the first position to the second position.

Claim 53 (Currently Amended) The method of claim 52, wherein the [assay]test region comprises a [comprises a ]lateral flow strip. 

	Claim 54 (Canceled) 
	
Allowable Subject Matter
Claims 29, 30, 33-38, 40-49 and 51-53 are allowed. 
The following is a statement of reasons for allowance: 
Tung et al. (US 2005/0119589 A1) disclose a method for collecting a biological sample comprising: 
(a) receiving a device comprising (see Figs. 2, 5 and 6): 
(i) a housing having a sample interface 130 to receive the biological sample; 
(ii) a conduit 350, disposed within the housing, the conduit having openings at a first end (top) and a second end (bottom) (see Fig. 4), with the opening at the first end configured to receive the biological sample from the sample interface 130; 
(iii) a sample storage chamber 360, disposed within the housing, and configured to receive the biological sample from the conduit 350; and 
(iv) a mechanical actuator 220; 
(b) providing a biological sample in said sample interface 130 and thereby drawing (via gravity) the biological sample from the sample interface 130 into the conduit 350; and 
(c) moving the housing from a first position (see Fig. 2) to a second position (see Fig. 5), whereby the first position provides an opening to the sample interface 130, and the second position restricts access to the sample interface 130, and wherein the mechanical actuator 220 is configured to dispense a predetermined amount of the biological sample from the second end of the conduit 350 into the sample 
However, the conduit 350 disclosed by Tung et al. is not a capillary tube, and there is no motivation to modify conduit 350 into a capillary tube to arrive at the claimed invention. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior art is made of record because they are considered pertinent to Applicant's disclosure:
1) Cheng et al. (US 10,545,140 B2) disclose a test strip cartridge comprising a sliding cover 4 that can be actuated from a first position in which a sample port 2d is accessible (see Fig. 1) to a locked second position in which the sample port 2d is sealed (see Fig. 2).
2) Frey et al. (US 7,404,931 B2) disclose a device having a housing that can be actuated from a first position (see Fig. 3a) to a second position (see Fig. 3c) to convey a biological fluid sample (i.e. plasma) from a sample interface 3 to a sample storage chamber 13.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL S HYUN/Primary Examiner, Art Unit 1796